Citation Nr: 1527475	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an April 2015 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand this claim for a new VA audiological examination. 
Hearing loss is a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Currently, there are no valid audiometric tests to determine whether the Veteran has a current disability.  

Over the course of the Veteran's treatment history, VA scheduled the Veteran two VA examinations.  The first examination was conducted in May 2013.   The examiner made an assessment based on a file review rather than an in-person evaluation of the Veteran's hearing.  Accordingly, the examiner conducted no audiometric testing.  In May 2014, VA scheduled a second examination, which included audiometric testing.  Unfortunately, the examiner noted on his report that the tests results were inconsistent and unreliable, and should not be used for rating purposes.  Aside from these examination reports in the record, there are no other audiometric tests for the Board to review.  Therefore, the Board is unable to determine whether the Veteran has a current hearing disability without another examination. 

Furthermore, the basis of the examiner's negative opinion was that there was no significant threshold shift in service and hearing loss was not shown at separation.  However, VA regulations permit service connection for hearing loss shown after service if it is related to the in-service acoustic trauma.  More rationale is needed here.   

In addition to a new examination, VA should obtain outstanding VA treatment records.  At the hearing, the Veteran reported being fitted with a hearing aid through VA treating sources.  Since those records relate to the Veteran's hearing, those records are relevant to the claim and must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Minneapolis VA Health Care System related to the Veteran's hearing loss and associate with the claims file. 

2.  After the above development is completed, schedule the Veteran for a new audiological examination.  A complete review of the claims file should be completed and reflected in the examination report. The examiner should answer the following question. 

Is it at least as likely as not that the Veteran's hearing loss is related to active service, including noise exposure?  The Board has found that the Veteran was exposed to noise in service as an infantryman.  


		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




